PER CURIAM:
OnJune 11,1989, claimant's vehicle, a 1982 Monte Carlo, struck a hole on County Route 13, in Mingo County, 1/4 mile south of the Braisden Post Office. Damage to the vehicle resulted in the replacement of the inner fender, a wheel, and a tire. The automobile also required alignment. Total estimated cost for repair was $299.72.
Claimant testified that she was traveling in a southerly direction at approximately 10:30 a.m. The weather was good and the pavement was dry. Her speed was estimated to he 30 miles per hour along the two-land highway. Since a large truck was traveling in the opposite direction, the claimant was unable to avoid the hole. Claimant drove this route frequently, and admitted that she was aware of the existence and location of the hole.
The Court believes that the respondent had constructive notice of this hole due to its existence for some length of time. Therefore, the respondent was negligent. However, the Court further believes that the claimant, with her prior knowledge of the road's condition, was equally negligent, and her negligence was equal to or greater than that of the respondent. Under the doctrine of comparative negligence, the Court is of the opinion to, and does, deny the claim.
Claim is disallowed.